12 So. 3d 1292 (2009)
Francisco D. REYES, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Carmax Auto Superstores, Inc., Appellees.
No. 1D09-1580.
District Court of Appeal of Florida, First District.
July 29, 2009.
Francisco D. Reyes, pro se, Appellant.
Geri Atkinson-Hazelton, Tallahassee, for Appellees.
PER CURIAM.
DISMISSED. See Durando v. Palm Beach County, 719 So. 2d 1258 (Fla. 1st DCA 1998) (dismissing untimely appeal without prejudice to the appellant's right to petition agency for relief).
WOLF, VAN NORTWICK, and ROBERTS, JJ., concur.